  Case 1:19-bk-12240-NWW            Doc 28 Filed 08/08/19 Entered 08/08/19 14:04:39                      Desc
                                    Main Document Page 1 of 9




SO ORDERED.
SIGNED this 8th day of August, 2019

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




        ________________________________________________________________


                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE


   IN RE:                                                                           CASE NO. 19-12240 NWW
   WILLIAM RALPH KEITH
   CAROL JAN KEITH
          Debtor(s)                                                                 CHAPTER 13

                            ORDER CONFIRMING CHAPTER 13 PLAN

       The chapter 13 plan having been transmitted to scheduled creditors, and it having been determined
   that the plan as finalized complies with 11 U.S.C. §1325 and should be confirmed, the court directs the
   following:


       1.   The plan, a copy of which is attached is confirmed;
       2.   If the plan provides for the surrender of property in which a creditor has an interest, whether as
            a lienholder or as a lessor, the automatic stay under 11 U.S.C. § 362(a) is terminated upon entry
            of this order to allow the creditor to foreclose upon, repossess, or otherwise proceed in rem
            against that property and any request in the plan to terminate the stay imposed by § 362(a), §
            1201(a), or § 1301(a) is granted;
       3.   Property of the estate does not vest in the debtor(s) until completion of the plan as evidenced by
            the trustee’s filing of a certificate of final payment;
       4.   The attorney for the debtor(s) is awarded the fee set forth in the plan; and
       5.   All pending objections to confirmation, if any, are resolved, withdrawn, or overruled.

                                                      ###



                                                       1
Case 1:19-bk-12240-NWW    Doc 28 Filed 08/08/19 Entered 08/08/19 14:04:39   Desc
                          Main Document Page 2 of 9


APPROVED FOR ENTRY BY:
s/ Kara L. West
Kara L. West
Chapter 13 Standing Trustee
P.O. Box 511
Chattanooga, TN 37401
(423) 265-2261




                                       2
Case 1:19-bk-12240-NWW   Doc 28 Filed 08/08/19 Entered 08/08/19 14:04:39   Desc
                         Main Document Page 3 of 9
Case 1:19-bk-12240-NWW   Doc 28 Filed 08/08/19 Entered 08/08/19 14:04:39   Desc
                         Main Document Page 4 of 9
Case 1:19-bk-12240-NWW   Doc 28 Filed 08/08/19 Entered 08/08/19 14:04:39   Desc
                         Main Document Page 5 of 9
Case 1:19-bk-12240-NWW   Doc 28 Filed 08/08/19 Entered 08/08/19 14:04:39   Desc
                         Main Document Page 6 of 9
Case 1:19-bk-12240-NWW   Doc 28 Filed 08/08/19 Entered 08/08/19 14:04:39   Desc
                         Main Document Page 7 of 9
Case 1:19-bk-12240-NWW   Doc 28 Filed 08/08/19 Entered 08/08/19 14:04:39   Desc
                         Main Document Page 8 of 9
Case 1:19-bk-12240-NWW   Doc 28 Filed 08/08/19 Entered 08/08/19 14:04:39   Desc
                         Main Document Page 9 of 9
